MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                   FILED
regarded as precedent or cited before any                          Feb 19 2019, 10:55 am

court except for the purpose of establishing                            CLERK
                                                                    Indiana Supreme Court
the defense of res judicata, collateral                                Court of Appeals
                                                                         and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Barbara J. Simmons                                       Curtis T. Hill, Jr.
Oldenburg, Indiana                                       Attorney General of Indiana
                                                         Marjorie Lawyer-Smith
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Ricardo Bueso,                                           February 19, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-1879
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Amy M. Jones,
Appellee-Plaintiff.                                      Judge
                                                         The Honorable Jason Reyome,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         49G08-1701-CM-3142



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1879 | February 19, 2019           Page 1 of 6
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant, Richard Bueso (Bueso), appeals his conviction for

      operating a motor vehicle while intoxicated endangering a person, a Class A

      misdemeanor, Ind. Code § 9-30-5-2(a)&(b).


[2]   We affirm.


                                                    ISSUE
[3]   Bueso presents this court with one issue on appeal, which we restate as:

      Whether the State presented sufficient evidence beyond a reasonable doubt to

      sustain his conviction for operating a vehicle while intoxicated endangering a

      person.


                      FACTS AND PROCEDURAL HISTORY
[4]   At approximately 9:00 p.m. on January 23, 2017, Indianapolis Metropolitan

      Police Department Officer Jason Rauch (Officer Rauch) stopped at a four-way

      stop at the intersection at 42nd Street and Sheridan Avenue, in Indianapolis,

      Indiana while patrolling the residential area. Before entering the intersection,

      he heard an engine revving through his open window. He observed “a silver

      GMC Terrain going fast and speeding up before the intersection[.]” (Transcript

      p. 12). Concerned that the vehicle would not stop at the stop sign before

      entering the intersection, Officer Rauch waited at the stop sign. “[S]ure

      enough, the Terrain came through and slammed on the brakes . . . and then

      came to a stop in the middle of the intersection and it jerked back and forth and

      then just kept going.” (Tr. p. 12). “Had [Officer Rauch] kept going, [he] would
      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1879 | February 19, 2019   Page 2 of 6
      have been hit.” (Tr. p. 19). The vehicle proceeded through the intersection and

      continued eastbound on 42nd Street.


[5]   Officer Rauch activated his lights and siren to initiate a traffic stop. The vehicle

      came to a stop at an angle on the side of the road. The driver of the vehicle,

      Bueso, was identified by an identification card. Officer Rauch observed that

      Bueso emanated an odor of alcohol, had watery eyes, and stumbled when he

      exited the vehicle. Because Bueso could not communicate in English, Officer

      Rauch called for another officer, applied for a search warrant, and transported

      Bueso to the hospital for a blood draw. The blood test indicated that Bueso had

      a .142% per volume of ethyl alcohol concentration.


[6]   On March 14, 2017, the State filed an Information, charging Bueso with Count

      I, operating a motor vehicle while intoxicated endangering a person, as a Class

      A misdemeanor; Count II, operating a vehicle with an ACE of .15 or more as a

      Class A misdemeanor; and Count III, disregarding a stop sign, a Class C

      infraction. Following a bench trial on July 12, 2018, the trial court found Bueso

      guilty as to Count I and III, but not guilty as to Count II. The trial court

      sentenced Bueso to 180 days, with 176 days suspended and 176 days probation.


[7]   Bueso now appeals. Additional facts will be provided as necessary.


                              DISCUSSION AND DECISION
[8]   Bueso contends that the State failed to present sufficient evidence beyond a

      reasonable doubt to support his conviction for operating a vehicle while

      intoxicated endangering a person. When reviewing the sufficiency of the
      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1879 | February 19, 2019   Page 3 of 6
       evidence to support a conviction, we must consider only the probative evidence

       and reasonable inferences supporting the judgment. McGowan v. State, 89

       N.E.3d 424, 427 (Ind. Ct. App. 2017). We do not assess witness credibility or

       reweigh the evidence. Id. We consider conflicting evidence most favorably to

       the trial court’s ruling. Id. We affirm the conviction unless no reasonable fact-

       finder could find the elements of the crime proven beyond a reasonable doubt.

       Id. It is not necessary that the evidence overcome every reasonable hypothesis

       of innocence. Id. The evidence is sufficient if an inference may reasonably be

       drawn from it to support the judgment. Id.


[9]    In order to convict Bueso, the State was required to establish beyond a

       reasonable doubt that Bueso was intoxicated and operated his vehicle in a

       manner that endangered a person. See I.C. § 9-30-5-2(a)&(b). Bueso does not

       challenge the evidence that he was intoxicated; rather, he disputes that although

       he drove through the stop sign at the intersection, he did not endanger a person

       as required by the statute.


[10]   “The element of endangerment can be established by evidence showing that the

       defendant’s condition or operating manner could have endangered any person,

       including the public, the police, or the defendant.” Staley v. State, 895 N.E.2d

       1245, 1249 (Ind. Ct. App. 2008). Endangerment does not require that a person

       other than the defendant be in the path of defendant’s vehicle or in the same

       area to obtain a conviction. Id. at 1251. “Thus, it is sufficient that the

       defendant’s condition renders driving unsafe.” Id.



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1879 | February 19, 2019   Page 4 of 6
[11]   In support of his argument, Bueso refers to Outlaw v. State, 929 N.E.2d 196 (Ind.

       2010), in which our supreme court held that the State is required to present

       evidence of endangerment apart from simply relying on a defendant’s

       intoxication. In Outlaw, defendant was stopped for a license plate that was not

       illuminated rather than for any erratic or unlawful driving. Id. However, based

       on the evidence before us, we conclude that Outlaw is inapposite to the case at

       hand.


[12]   The record supports that Bueso approached the stop sign at the intersection at a

       high rate of speed. His vehicle blew past the stop sign and came abruptly to a

       stop in the middle of the intersection, causing the car to rock back and forth.

       Officer Rauch testified that Bueso would have collided with the patrol car if

       Officer Rauch had not waited at the stop sign to make sure Bueso was going to

       stop. Not only did Bueso’s driving pose a threat to his own safety but also to

       Officer Rausch’s. See also Staten v. State, 946 N.E.2d 80 (Ind. Ct. App. 2011)

       (finding endangerment where defendant drove his vehicle left of center line and

       through a 3-way stop sign without stopping or slowing down), reh’g denied, trans.

       denied. Accordingly, as Bueso’s high speed and erratic driving endangered

       himself and Officer Rauch, we affirm the trial court’s conviction.


                                             CONCLUSION
[13]   Based on the foregoing, we hold that the State presented sufficient evidence

       beyond a reasonable doubt to support Bueso’s conviction for operating a vehicle

       while intoxicated endangering a person.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1879 | February 19, 2019   Page 5 of 6
[14]   Affirmed.


[15]   Kirsch, J. and Robb, J. concur




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1879 | February 19, 2019   Page 6 of 6